SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Ronnie Mota, Jr., appeals from a judgment of conviction the United States District Court for the Eastern District of New York entered on June 7, 2000, after Mota pleaded guilty to one violation of 21 U.S.C. § 846 and § 841(d) (1994).
Mota argues on appeal that the district court’s finding of chemical quantity at sentencing violates the teaching of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), even though the district court’s finding did not impose a sentence above the statutory maximum. We have held that under Apprendi, it is not unconstitutional for judges to impose sentencing enhancements when those enhancements do not lead to punishment above the statutory maximum. See, e.g., United States v. Breen, 243 F.3d 591, 598-599 (2d Cir.2001). Accordingly, we reject Mota’s argument.
We have considered Mota’s argument that the information is invalid and find it to be without merit. Mota formally and explicitly waived indictment before the district court at the plea allocution. The subsequent amendment to the information was proposed by defense counsel and ratified by both government and defense counsel before the district court at the plea allocution. Accordingly, we find no error. See United States v. Ferguson, 758 F.2d 843, 851-852 (2d Cir.1985).
For the reasons stated above, the judgment of the District Court is AFFIRMED.